department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number telephone number employer_identification_number o g - o - n t dear this is in response to your letter dated date in which you requested certain rulings with respect to lr c sec_4943 background you are a non-profit organization described in sec_501 and classified as a private_foundation under sec_509 you were founded on date when you were initially funded with shares of stock in company at the time of this transfer your shares represented over percent of the shares in company these shares were transferred to you from trust and represent your only assets your founders for whom you are named and who are also two of your directors are the trustees beneficiaries and settlors of trust throughout the time that you have owned shares in company these disqualified persons have together held more than percent of the shares of company over the initial five years that you owned these shares you divested yourself of certain shares in order to fund your charitable programs at the end of those five years you owned over x percent of the shares in company at this time the disqualified persons listed above continued to hold over percent of the shares in company shortly after the end of your initial five years your founders attempted to take company private in the process of purchasing the other by buying out shareholders of company other than you shares another company stepped in to merge with company and talks regarding the details of this merger as well as the financing for such a buyout took several months during this time the price of company’s stock was highly volatile and all of your directors had inside information on the merger and were advised that they could not sell shares in company held by you without risking sec sanctions at the end of the merger you still held over x percent of the new company and your founders still held over thirty-five percent of shares in that company after merger talks had begun and after the end of the tax_year in which the initial five year holding_period concluded you discovered that you had excess_business_holdings you propose to correct your excess_business_holdings by donating the number of shares necessary to bring your portion of the shares to less than two percent of the overall shares to public_charities exempt from tax and recognized as described in sec_501 one of the proposed donees of your shares is charity one of your founders serves as one of sixteen directors of charity while the other founder serves as one of twelve advisory board members for charity also one of your advisory board members serves as a non-voting secretary for the board_of charity charity provides scholarships to students who have attended a state public school for the four years immediately prior to high school graduation who attain a cumulative gpa or or higher and who are eligible for federal financial aid and demonstrate need your shares that are given to charity would go toward providing for a scholarship fund for a student that not only met the criteria above but who also meet the criteria for deferred action status as used by the secretary of homeland security in her date memorandum regarding the exercise of prosecutorial discretion with respect to individuals who came to the united_states as children these criteria require that the applicant not currently have legal status in the united_states have arrived in the united_states before they attained sixteen years of age had five years of continuous residency in the united_states prior to date were present in the united_states on date are currently in school have graduated from high school have obtained a general equivalence degree or are honorable discharged veterans of the coast guard or armed_forces_of_the_united_states have no felony convictions and have not attained thirty years of age the board_of charity will exercise ultimate control_over which applicant meeting those criteria is selected for the scholarship and it will have ultimate control_over the sell or investment of the shares donated to it ruling requested contributions to unrelated public_charities who are recognized as exempt under sec_501 of the number of shares sufficient to bring your remaining shares to two percent or lower ownership_interest will render your retained shares permitted holdings under sec_4943 law sec_501 provides that organizations may be exempted from tax if they are organized _ and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 provides that a substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation sec_4943 defines excess_business_holdings as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings r c sec_4943 defines permitted holdings as twenty percent of the voting_stock of any corporation reduced by the percentage of stock owned by ail disqualified persons sec_4943 provides that if i the private_foundation and all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise and ii it is established to the satisfaction of the secretary that effective_control of the corporation is in one or more persons who are not disqualified persons with respect to the foundation then subparagraph a shall be applied by substituting percent for percent r c sec_4943 provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it owns not more than two percent of the voting_stock and not more than two percent in value of all outstanding shares of all classes of stock sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director trustee or officer and any spouse ancestor child grandchild great grandchild and any spouse of a child grandchild or great grandchild of that contributor director or officer sec_53_4943-2 states that if a private_foundation disposes of an interest in a business but imposes any material restrictions or conditions that prevent the transferee from freely and effectively using or disposing of the transferred interest then the transferor foundation will be treated as owning such interest until all such restrictions or conditions are eliminated sec_53_4943-2 provides that except as otherwise provided in sec_4943 and the permitted holdings of any private_foundation in an incorporated business_enterprise are a percent of the voting_stock in such enterprise reduced but not below zero by b the percentage of voting_stock in such enterprise actually or constructively owned by all disqualified persons sec_53_4943-3 provides that except as provided in sec_4943 paragraph b of this section shall be applied by substituting percent for percent if a the private_foundation and all disqualified persons together do not hold actually or constructively more than percent of the voting_stock in the business_enterprise and b the foundation establishes to the satisfaction of the commissioner that effective_control as defined in paragraph b ii of this section of the business_enterprise is in one or more persons other than the foundation itself who are not disqualified persons analysis as a private_foundation under sec_4943 you are subject_to an excise_tax on your excess business hoidings under sec_4943 your permitted holdings in corporation are limited to percent of the voting_stock less the percentage of voting_stock owned by all disqualified persons under sec_4943 and sec_53_4943-3 your permitted levels of voting_stock in company may be raised to percent if you demonstrate that effective_control of the business_enterprise is in one or more persons other than the foundation itself who are not disqualified persons under sec_4946 a disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to the foundation a foundation_manager a member_of_the_family of any individual described in above sec_507 defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person here you have stated that the others owning shares in company are disqualified persons since they are foundation managers substantial contributors and family members of the above listed individuals you currently hold over x percent of the stock in company while you have represented that disqualified persons as to you own over percent of the stocks of company additionally you have represented that disqualified persons as to you effectively control company these facts mean that you have excess_business_holdings under sec_4943 sec_4943 provides however that if a private_foundation holds less than two percent of the voting_stock and less than two percent in value of all of the outstanding shares then these shares will be considered de_minimis thus would not be considered excess_business_holdings regardless of the overall percentage held by the private_foundation and its disqualified persons you propose to dispose_of your holdings in company to the extent that your holdings exceed two percent of the voting_stock and the overall value of all stocks issued you will dispose_of these stocks to organizations described in sec_501 and classified as public_charities some of your stocks will go to charity these stocks will be used to create a fund to provide scholarships to individuals who meet specific criteria beyond those required for charity’s usual scholarship additionally one of your directors is also a director of charity while a second of your directors is on the advisory board for charity sec_53_4943-2 states however that if a private_foundation disposes of an interest in a business but imposes any material restrictions or conditions that prevent the transferee from freely and effectively using or disposing of the transferred interest then the transferor foundation will be treated as owning such interest until all such restrictions or conditions are eliminated the additional criteria you place on the scholarships issued by charity through your fund and the minority status of your directors on the board_of charity do not constitute material restrictions preventing charity from freely and effectively using or disposing of the transferred interest while the regulations do not provide further information as to what would constitute restrictions preventing the free and effective use or disposition of transferred interest the restrictions you have placed on the separate fund do not involve the use or disposition of the transferred interest charity can choose to sell those interests and reinvest or it can choose to hold that interest and pay the scholarships from dividends of such interest your additional criteria also do not limit the organization from using such funds to further its charitable purpose of providing funds for education additionally your directors that have managerial and advisory powers over charity do not hold enough of such power to independently or together determine the disposition of such interests as such your interest transferred to charity will be considered as transferred for purposes of sec_53_4943-2 since the amounts transferred will be considered to no longer belong to you you will have less than two percent of the shares in company so long as you transfer a sufficient amount your remaining shares will constitute permitted holdings as long as they remain below two percent of the voting_stock and two percent in value of all outstanding shares ruling contributions to unrelated public_charities who are recognized as exempt under sec_501 c of the number of shares sufficient to bring your remaining shares to two percent or lower ownership_interest will render your retained shares permitted holdings under sec_4943 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not address any private benefit concerns that may be present with your operations because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
